PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Morgan, David, Brent
Application No. 13/674,028
Filed: 10 Nov 2012
For: Pharmaceutical Business Method for High Volume Low Risk Sales
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned March 18, 2014, for failure to timely file a response to the non-final Office action mailed December 17, 2013, which set a three (3) month shortened statutory time period for reply. No extensions of time under 37 CFR 1.136(a) were obtained. On June 03, 2014, a Notice of Abandonment was mailed. On May 24, 2021, a petition under 37 CFR 1.137(a) was filed. On September 2, 2021, a decision was mailed dismissing the petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a May 25, 2021, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

An adequate explanation that the delay was unintentional has been provided with the petition. 

This application is being referred to Technology Center Art Unit 3686 for appropriate action in the normal course of business.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET